Citation Nr: 1415236	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus (flat feet) and, if so, whether service connection is warranted for the claimed disability.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disorder and, if so, whether service connection is warranted for the claimed disability.

3. Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as noncompensable prior to June 15, 2011, and 30 percent thereafter.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1945 to July 1946 and from November 1950 to March 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The claim of entitlement to an increased evaluation for bilateral hearing loss was brought before the Board in October 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issues on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. An April 2006 Board decision denied the Veteran's claim of entitlement to service connection for bilateral pes planus.  The Veteran was notified of his appellate rights, but did not appeal the Board decision.

2. A July 2008 Board decision denied the Veteran's claim of entitlement to service connection for a respiratory disorder.  The Veteran was notified of his appellate rights, but did not appeal the Board decision.

3. Evidence received since the April 2006 and July 2008 Board decisions is not cumulative of the evidence of record at the time of the previous denials as it relates to an unestablished fact necessary to substantiate the claims of service connection for pes planus and a respiratory disorder, and raises a reasonable possibility of substantiating the Veteran's claims of service connection.

4. Bilateral pes planus was noted to preexist both periods of active service and did not permanently increase in severity during either period of active service.

5. A respiratory disorder, to include chronic obstructive pulmonary disease (COPD), did not manifest during active service and is not otherwise etiologically related to such service, to include asbestos exposure.

6. Prior to June 15, 2011, the Veteran's bilateral hearing loss disability has been objectively shown to be manifested by no more than Level II hearing acuity bilaterally.

7. As of June 15, 2011, the Veteran's bilateral hearing loss disability has been objectively shown to be manifested by no more than Level VII hearing acuity in the right ear and V in the left ear.


CONCLUSIONS OF LAW

1. The April 2006 Board decision which denied the Veteran's claim of entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7266 (West 2002).

2. The July 2008 Board decision which denied the Veteran's claim of entitlement to service connection for a respiratory disorder is final.  38 U.S.C.A. § 7266 (West 2002).

3. Evidence received since the April 2006 Board decision in connection with the Veteran's claim of entitlement to service connection for bilateral pes planus is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. Evidence received since the July 2008 Board decision in connection with the Veteran's claim of entitlement to service connection for a respiratory disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5. Preexisting bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

6. A chronic respiratory disorder was not incurred in or aggravated by active duty service.  38 C.F.R. § 3.303 (2013).

7. The criteria for a compensable evaluation prior to June 15, 2011, and in excess of 30 percent thereafter, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the applications to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the underlying claims of service connection and an increased evaluation, the Veteran has been provided notice letters throughout the appeal that address all notice elements required.  With regard to any notice error in this case regarding timing or content, the appellant bears the burden of demonstrating any prejudice from defective notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations addressing his claim of service connection for a respiratory disorder and increased evaluation for hearing loss.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These VA examinations are adequate for the purposes of adjudicating these claims, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides where appropriate an etiological opinion with supporting rationale and an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's service connection claim for bilateral pes planus, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In the present case, as discussed below, the Veteran's bilateral pes planus has been shown to pre-exist his periods of active service, and he has not met his burden establishing an increase in severity during service.  As the Veteran has not established an increased in severity of his preexisting disability, VA is not required to provide him with a VA examination in conjunction with his claim.

Finally, as noted above, the increased evaluation claim was previously remanded by the Board in October 2011.  Specifically, the Board instructed that all outstanding VA treatment records be obtained and that the Veteran be provided an additional VA examination to address the current severity of his service-connected bilateral hearing loss.  VA treatment records have been obtained and associated with the virtual claims file, and the requested examination was scheduled in November 2012, though the Veteran reported he was unable to attend due to illness, and submitted the report of a private audiogram conducted in May 2012.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Application to Reopen

The Board previously denied the Veteran's claims of service connection for bilateral pes planus and a respiratory disorder in April 2006 and July 2008 decisions, respectively.  In the April 2006 decision, the Board determined that service connection was not warranted because the Veteran's bilateral pes planus was shown to preexist the Veteran's period of active service, and this disability underwent no increase in severity during service.  The July 2008 Board decision determined that the Veteran's current respiratory disorder, diagnosed as COPD, is not etiologically related to his period of active service, including asbestos exposure.  The Veteran was notified of these decisions and of his procedural and appellate rights but did not complete an appeal of either decision.  Therefore, the April 2006 and July 2008 Board decisions are final.  38 U.S.C.A. § 7266 (West 2002).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Although the RO reopened the Veteran's previously disallowed claims, the Board is not bound by such decision.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  8 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2006 and July 2008 Board decisions include a March 2012 VA respiratory examination, private treatment records and a private medical opinion dated April 2013.  Significantly, the April 2013 private opinion notes the Veteran's bilateral pes planus was exacerbated and aggravated by his time in active service.  The Board concludes that the additional evidence is new and material with respect to the issues of service connection for bilateral pes planus and a respiratory disorder.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection must be reopened.  As the AOJ reopened and considered both claims of service connection of the merits, there is no prejudice to the Veteran in the Board proceeding to adjudicating the underlying claims of service connection for bilateral pes planus and a respiratory disorder.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be: (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease noted in 38 C.F.R. § 3.309(a) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither pes planus nor COPD are noted as chronic diseases in 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are inapplicable in this case.  See Walker, 708 F.3d 1331.

Bilateral Pes Planus

The Veteran claims entitlement to service connection for bilateral pes planus as directly related to active service.  Specifically, he claims that he suffered from bilateral foot pain during service, and his current disability was caused by being on his feet for many hours a day.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2013).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

As noted above, the Veteran has two separate periods of service, from June 1945 to July 1946 and from November 1950 to March 1952.  He was provided a medical examination prior to each period of service, in June 1945 and October 1950, respectively.  Both the June 1945 and October 1950 Reports of Medical Examination note a diagnosis of second degree pes planus.  Based on these findings, the Board finds the Veteran suffered from bilateral pes planus upon entrance to both periods of active service.  This preexisting disability was clearly "noted" on the Veteran's entrance examinations.

The Board must next determine whether the Veteran's preexisting pes planus was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2013); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Initially, the Board observes that service treatment records for both periods of service are absent findings and complaints of, or treatment for, pes planus during service.  Further, even accepting as credible the Veteran's current statements that he complained of his feet hurting during service, comparing the June 1945 entrance examination and July 1946 separation examination, the Board notes there is no indication of an increase in severity in the Veteran's disability.  The Veteran is noted to be diagnosed with second degree pes planus on both examinations.  Further, a March 1952 examination conducted upon separation from his second period of service, the Veteran's feet are found to be clinically normal, and no disease or defect was noted.  

The Board acknowledges the Veteran submitted a private medical evaluation, dated April 2013, in which the private physician noted he feels the Veteran's flat feet were "greatly exacerbated and worsened due to his time in service duty...."  While this statement purports to establish an increase in severity of the Veteran's pre-existing pes planus, no rationale or clinical basis for this statement was offered.  There is no indication the private physician reviewed the Veteran's claims folder including, notably, his service treatment records showing a diagnosis of second degree pes planus at entrance to both periods of active service as well as his separation from service in July 1946, and a normal feet evaluation upon separation from active service in March 1952.  Without any clinical basis for this opinion, the Board affords the April 2013 private evaluation no probative value with regards to the question of whether the Veteran's disability increased in severity in service.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board finds that the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting pes planus during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of the preexisting hearing loss may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  As such, the Veteran's claim of service connection for bilateral pes planus must be denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2013).

Respiratory Disorder

The Veteran maintains that he currently suffers from a respiratory disorder as a direct result of his active service.  Specifically, he asserts that his currently diagnosed COPD is related to in-service exposure to asbestos.

While the evidence reveals that the Veteran currently suffers from COPD, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are absent complaints of, or treatment for, a respiratory disorder of any type, though the Veteran now contends he complained of shortness of breath on numerous occasions but was not provided treatment.  A chest x-ray taken in July 1946, upon separation from his first period of active service, found the chest to be essentially normal.  While an undated service treatment record notes chest x-rays revealed the presence of fibrocalcific tuberculosis in the right apex, the extent of which or the presence of activity could not be determined, chest x-rays performed in November 1950, June 1951 and March 1952 were all evaluated as negative.  Upon separation from both periods of active service, the Veteran's chest and respiratory system were clinically evaluated as normal.  

The Veteran contends that he suffered from difficulty breathing ever since service and, in approximately 2000, the severity of his symptoms significantly increased.  Records indicate the Veteran first sought VA treatment in January 2005.  While he complained of shortness of breath during exertion and climbing stairs, he did not then report a prior history of difficulty breathing.  At the time, no respiratory or pulmonary disorder was diagnosed.  In January 2006, the Veteran again sought treatment and was screened for respiratory problems.  At this time, the Veteran was first diagnosed with severe obstructive lung defect, history of tobacco abuse and shortness of breath on exertion.  

The Board notes that, despite his current complaints of shortness of breath since 1951, such symptoms were not so severe as to warrant him reporting a prior history of difficulty breathing in January 2005 (though he did report a prior history of a number of other ailments, including back pain and pes planus), or to warrant a diagnosis of a respiratory disorder, which was first diagnosed over 50 years following service separation.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran has been afforded two VA examinations in conjunction with his claim of service connection for a respiratory disorder.  The first, conducted in July 2006 in conjunction with his previously disallowed claim, noted the in-service x-rays discussed above, his current x-rays showing no residuals of tuberculosis or asbestosis, and the Veteran's nearly 50-year history of smoking and a diagnosis of tobacco abuse.  The VA examiner noted a diagnosis of COPD, and opined the Veteran's current disability is less likely than not related to conceded in-service asbestos exposure.  Likewise, a March 2012 VA examination also determined the Veteran's current COPD is less likely than not related to his active service, but rather more likely due to smoking.  This opinion was rendered following a review of the claims folder, including service treatment records and current medical records, and a clinical evaluation of the Veteran, at which he reported subjective symptoms of difficulty breathing since 1951.  

In sum, the Board finds that there is no evidence of a chronic respiratory disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current COPD and his periods of active service active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim that his current COPD is the result of in-service injury or illness, including exposure to asbestos.  Further, the two negative VA opinions relating the Veteran's COPD to his significant history of smoking, and length of time between his separation from active service and initial treatment and diagnosis more than 50 years later weigh against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from COPD as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include COPD, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to June 15, 2011, and 30 percent thereafter, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2013).  

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).


Turning to the record, a May 2010 VA audiological evaluation showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
65
51
LEFT
20
35
45
55
39

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  Entering the average puretone thresholds and speech recognition abilities into Tables VI and VIa reveals the numeric designation of hearing impairment is II bilaterally.  Entering the category designations for each ear into Table VII results in a noncompensable under Diagnostic Code 6100.  Id.

A January 2011 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
60
65
49
LEFT
10
30
35
40
29

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  Entering the average pure tone thresholds and speech recognition abilities into Tables VI and VIa reveals the numeric designation of hearing impairment is III bilaterally.  Entering the category designations for each ear into Table VII results in a noncompensable under Diagnostic Code 6100.  Id.






The Veteran submitted a private audiogram conducted on June 15, 2011.  At this evaluation, puretone thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
75
80
69
LEFT
55
55
60
70
60

Speech audiometry, utilizing the Maryland CNC word list, revealed speech recognition ability of 65 percent in the right ear and of 60 percent in the left ear.  Entering the average puretone thresholds and speech recognition abilities into Tables VI and VIa reveals the highest numeric designation of hearing impairment is VII for the right ear (utilizing Table VI) and VI for the left (also utilizing Table VI).  See 38 C.F.R. §§ 4.85, 4.86(a).  Entering the category designations for each ear into Table VII results in a 30 percent evaluation under Diagnostic Code 6100.  Id.

A November 2011 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
55
60
46
LEFT
15
35
45
45
35

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  Entering the average puretone thresholds and speech recognition abilities into Tables VI and VIa reveals the numeric designation of hearing impairment is III bilaterally.  Entering the category designations for each ear into Table VII results in a noncompensable under Diagnostic Code 6100.  Id.




The Veteran submitted a second private audiogram, dated May 2012.  At this evaluation, puretone thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
75
85
71
LEFT
60
65
65
70
65

Speech audiometry, utilizing the Maryland CNC word list, revealed speech recognition ability of 60 percent in the right ear and of 72 percent in the left ear.  Entering the average puretone thresholds and speech recognition abilities into Tables VI and VIa reveals the highest numeric designation of hearing impairment is VII for the right ear (utilizing Table VI) and V for the left (also utilizing Table VI).  See 38 C.F.R. §§ 4.85, 4.86(a).  Entering the category designations for each ear into Table VII results in a 30 percent evaluation under Diagnostic Code 6100.  Id.  

The Board observes there is no audiometric testing prior to June 15, 2011, that would support entitlement to a compensable evaluation, nor is there competent evidence as of this date that would indicate an evaluation in excess of 30 percent is warranted.  While there is significant discrepancy between the audiometric findings reported by VA and the Veteran's private audiologist during this period, a VA audiologist found in November 2012 that the private audiograms are adequate for rating purposes.  Therefore, resolving all doubt in the Veteran's favor, he was awarded a 30 percent evaluation based on the June 15, 2011, private audiogram.  See August 2011 Statement of the Case and November 2013 Supplemental Statement of the Case.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability prior to June 15, 2011, or in excess of 30 percent thereafter.  The preponderance of the evidence is against this aspect of the Veteran's claim.  Therefore, the Veteran's claim for an increased evaluation must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech in the presence of background noise) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).











	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened; to this extent only, the appeal is granted.  

Service connection for bilateral pes planus is denied.

Service connection for a respiratory disorder is denied.

A compensable evaluation prior to June 15, 2011, and in excess of 30 percent thereafter, for bilateral hearing loss is denied.


REMAND

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran specifically claimed his service-connected disability results in unemployment.  See May 2013 statement.  However, to date, this aspect of the Veteran's claim has not been addressed by the AOJ, including providing the Veteran notice regarding the evidence necessary to support a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting a VA examination or medical opinion, if necessary.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a TDIU based on the entirety of the evidence.  If the benefit sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


